People v Cohen (2020 NY Slip Op 01181)





People v Cohen


2020 NY Slip Op 01181


Decided on February 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2019-02478
 (Ind. No. 18-00112)

[*1]The People of the State of New York, respondent,
vSteve L. Cohen, appellant.


John R. Lewis, Sleepy Hollow, NY, for appellant.
Letitia James, Attorney General, New York, NY (Matthew B. Keller and Nikki Kowalski of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Craig Stephen Brown, J.), rendered June 7, 2018, convicting him of criminal sale of a controlled substance in the second degree and conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Sanders, 25 NY3d 337, 340; People v Batista, 167 AD3d 69, 81). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 261; People v Batista, 167 AD3d at 78).
BALKIN, J.P., CHAMBERS, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court